A rehearing was granted in this case for the reason that we entertained doubts as to the correctness of the judgment rendered by the division to which the case was submitted. However, after considering the case on the rehearing granted, the conclusion has been reached by us that the decree handed down is correct, and, in consultation, we have concluded to reinstate it, assigning as reasons therefor those originally given.
For the reasons assigned, it is ordered and decreed that the opinion and decree first handed down herein be reinstated and made the opinion and decree of this court.
O'NIELL, C.J., and BRUNOT, J., dissent.